Citation Nr: 1202341	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 1987; December 1989 to May 1990; and from October 12, 1990 to October 14, 1990.  The record indicates additional service with the Oregon National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board notes that the Veteran has lived in the jurisdiction of the Portland, Oregon RO for the entirety of the relevant period.

In August 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board notes that the Veteran submitted additional evidence in the form of his contentions and VA treatment records in October 2011.

The issue of total disability rating based on individual unemployability (TDIU) has been raised by the record in an October 2011 letter from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current bilateral foot disability which is related to either wearing too small boots during basic training.  Alternatively, he claims that his foot disorder is secondary to his service-connected back disability.  From the record, it appears that the Veteran is claiming two distinct disabilities:  a musculoskeletal or soft tissue disability of the feet and also peripheral neuropathy of the lower extremities to the feet.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserve service includes the National Guard of the United States. 38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4). 

During service, the Veteran received treatment for Achilles tendonitis in January 1990 while on active duty at Fort Benning.  Additionally, he was treated at Madigan Army Medical Center on February 21, 1991, for numbness and tingling in his feet.  At that time, the examiner could not determine whether the foot problems were due to an October 1990 motor vehicle accident.  Such car accident was deemed to have occurred in the line of duty and service connection is in effect for a low back disability based on that incident. 

VA records in the claims file reflect treatment for a bilateral foot disability during the claim period.  A December 2007 VA treatment note indicates complaints of pain in both feet since the previous May.  He further explained that he stood on concrete for ten hours a day at work.  The assessment was painful left foot secondary to mechanical alteration and muscle weakness in the left foot dorsiflexors.  A January 2008 EMG interpretation reveals chronic L4-S1 radiculopathy with no evidence of peripheral neuropathy.  An April 2009 VA treatment note indicates neuropathic foot pain secondary to radiculopathy.  

Thus, the Board finds that the Veteran must be afforded an examination to determine if he has peripheral neuropathy secondary to an event while on active duty, more specifically his car accident in October 1990, or that is related to or aggravated by his service-connected back disability.  The examiner must also determine if the Veteran's other complaints concerning the pain in the arches of his feet are related to his wearing tight boots during basic training, to which he has credibly testified.

Additionally, the Veteran contended in his October 2011 letter that he has received continuing treatment for his feet at the White City, Oregon, VA medical treatment facility.  Updated records from such facility must be associated with the claims file on remand.

Although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in September 2007, that notice did not advise him of the elements of service connection on a secondary basis.  Such notice must be provided to the Veteran on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, with respect to the claim on a secondary basis. 

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the White City, Oregon, VA Medical Facility.

3.  After any requested records have been obtained, the AMC/RO should schedule the Veteran for a VA examination.  The claims file must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  Following examination and review of the claims file, the examiner should indicate whether it is at least as likely as not that the Veteran has a foot disability, to include both a musculoskeletal or soft tissue disability as well as lower extremity neuropathy, which is related to an in-service incident including his October 1990 motor vehicle accident or the wearing of boots that were too small for his feet.  The examiner should also address whether any current foot disorder is proximately due to or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected back disability.  If aggravation is found, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

4.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



